 Case: 4:19-cv-03099-RWS Doc. #: 44 Filed: 09/14/20 Page: 1 of 2 PageID #: 659




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ADVANCED ENVIRONMENTAL                        )
SERVICES, INC., et al.,                       )
                                              )
            Plaintiffs,                       )
                                              )
      vs.                                     )       Case No. 4:19 CV 3099 RWS
                                              )
CITY OF ST. LOUIS, et al.,                    )
                                              )
            Defendants.                       )

                                MEMORANDUM AND ORDER

       On September 1, 2020, I ordered the parties to inform the Court on their respective

positions regarding the propriety of mediation. The parties responded that they opposed

mediation, in part because the plaintiffs did not want to go through the certification procedure

using the City’s new rules. Despite this objection, the Court concludes that this case should be

referred immediately to mediation because it continues to believe that this case can, and should

be, resolved without continued litigation. The Court is not requiring plaintiffs to restart the

certification procedure. Instead, the Court’s observation that the rules were changing was meant

to indicate flexibility in the respective parties’ positions such that mediation would be beneficial

to both parties. To afford the parties the best opportunity to achieve a successful resolution of

the litigation, the pending cross-motions for summary judgment will be denied without prejudice

to being refiled only upon the conclusion of mediation if the case has not been successfully

settled. However, the Court would urge the parties to more thoroughly brief the dispositive issue

and provide relevant case law if they expect to achieve judgment as a matter of law.

       Accordingly,
 Case: 4:19-cv-03099-RWS Doc. #: 44 Filed: 09/14/20 Page: 2 of 2 PageID #: 660




       IT IS HEREBY ORDERED that this case is referred to mediation immediately,

with mediation to be concluded by January 11, 2021.

       IT IS FURTHER ORDERED that the motions for summary judgment [29, 32] are

denied without prejudice.




                                          ______________________________
                                          RODNEY W. SIPPEL
                                          UNITED STATES DISTRICT JUDGE
Dated this 14th day of September, 2020.




                                            2
